Title: To George Washington from the Marquise de Lafayette, 12 March 1793
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



Sir,
Chavanire near Brionde in the Departmt of the Upper Loire12th Ma[r]ch 1793

The Gazetts have announced to me that you are a second time chosen President of the U.S. and this good news a little revives my courage, which the silence of your nation put to a new & severe test.

For these six months that M. lafayette has been in the chains of the enemy, after the unheard of proscription which he experienced from his country, from which he was obliged to fly to prevent it from committing a crime, I have scarcely heard a word of any demonstrations of interest on the part of any americans.
I had the honor to write to you, Sir, on the 1st of Octr 1792, when I was myself detained a Captive in France, by order of the Committee which governed the faction, who, after commanding me to Paris about the time of the Massacres, granted, nevertheless, to the administration of the department where I dwelt, permission to guard me themselves, under the responsibility of the municipality of my village. It was from thence I had the consolation of writing to you; I dared not sign my letter, nor even write it with my own hand. A young English farmer (M. Désson) who had passed some time with us in our retreat—took charge of it, to address a copy of it to you, and to certify it. Has this letter reached you? Was it necessary to excite your interest? I cannot beleive it! But I confess to you, Sir, that your silence—and the abandonment of M. L. ft. & his family is perhaps of all our evils the most inexplicable to me. I hope it will not continue forever, and if I am ever to see his face again & to be reunited to him—the hope of accomplishing it still rests upon your goodness—and upon that of the U.S.
The public papers will have informed you that M. L. fte was transported from Wesel to Magdebourg about the latter part of december, with his unfortunate companions—since which they say he has been transferred to Spandau. These movements have given me better hopes—but nothing has confirmed them.
As to myself I am no longer a Captive to the municipality of my Village—the particular orders with respect to guarding me have been revoked; but I am bound by laws of a more tyrannic & severe Kind—One prevents emigration from the French territories—others pronounce confiscation, and give to that law a retroactive effect, which makes them the Creditors of all the debts, contracted since the 9th feby 1792 by those who have emigrated since that period & who shall emigrate hereafter (The 7 lines following this—T.L. cannot read correctly; but the purport of them seems to be, that she finds herself very much circumscribed in her circumstances in consequence of the fore mentioned laws).
But I can do nothing for him (M. Lafte) I can neither receive

a line from nor convey one to him; Such is the manner in which I am treated; but I shall take no step unworthy of him whom I love, nor of the cause of liberty to wh. he would have been faithful had not his fellow Citizens given proofs of their unworthy manner of defending it—unworthy, at least for a long time, of being served by virtuous men.
Be assured, Sir, that in the actual state of Europe & during the continuance of the war every thing is to be feared for M. Lafte. I shall add no more at present, but to repeat my confidence in M. Washington, in whom my whole hope is founded. I dare in offerg my homage of high esteem due to his Character & Virtues, yet promise that I shall preserve for him that of a tender respect with which I have the honor to be Sir, Your most humble & most Obedt Servt

Noailles lafayette

